DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Election/Restrictions
Claims 1-5 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Claim Objections
The claims are objected to because of several formatting and grammatical informalities and the following only includes some of the instances:  
Please remove the paragraph numbers.
Claims 17-20, “A method” should read “The method”.
Claim 6, line 6, “sensor physically connected” should read “a sensor physically connected”. Please fix similar grammatical issues in lines 7, 11, and 13 at least. 
Claim 7, line 1, “The system in claim 6” should read “The system of claim 6”.
Claim 20, lines 1-4, “the step of releasing a weight, when the last image is captured or when the power is nearly exhausted, to allows the device to float to the surface for collection and transmitting a signal to researchers so they will know where to recover the device” does not make grammatical sense.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “multi-axis viewing actuation assembly”, “image-capturing element”, and “fish ejector” in claim 6, “recording capabilities” in claim 9, and “tagging element” in claim 10.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The limitation of “wherein, the fish can be lured into a location proximate to the frame by the fish lure, the sensor can sense the presence of the fish, the multi-axis viewing actuation assembly move the image-capturing element in relation to a path through which fish are directed, the image-capturing element can view and capture an image of the fish, the fish ejector can, as warranted, facilitate the exiting of the fish from within the frame and, via the wireless technology, information related to the fish viewed and whose image has been captured can be communicated to a remote device, such that, with the remote device, the captured image, location information, temperature readings, date, time, and other information can be record in at least near-real time.” Based on the evidence regarding: (I) the breadth of the claims, (II) the amount of direction provided by the inventor, (III) the existence of working examples, and (IV) the quantity of experimentation needed to make or use the invention based on the content of the disclosure; the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01, citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)
Claims 6-10 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, because aspects of the claimed invention are not described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. Particularly, claim 6 requires the features that are not adequately described in the specification. Such features include “multi-axis viewing actuation assembly”, “image-capturing element”, and “fish ejector”. Accordingly, claim 6 and dependent claims 7-10 are rejected under 35 U.S.C. 112(a). See also the rejection under 35 U.S.C. 112(b) below. 
Further, dependent claims 9 and 10 require features that are not adequately described in the specification. Specifically, the feature “recording capabilities” as recited in claim 9, and “tagging element” as recited in claim 10. Accordingly, in addition to being rejected by virtue of their dependency on claim 6, claims  9-10  are further rejected under 35 U.S.C. 112(a). See also the rejection under 35 U.S.C. 112(b) below. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 6-10 and 16-20, the claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Notably, but not at all exclusively, the following limitation is an example of indefinite language: “wherein, the fish can be lured into a location proximate to the frame by the fish lure, the sensor can sense the presence of the fish, the multi-axis viewing actuation assembly move the image-capturing element in relation to a path through which fish are directed, the image-capturing element can view and capture an image of the fish, the fish ejector can, as warranted, facilitate the exiting of the fish from within the frame and, via the wireless technology, information related to the fish viewed and whose image has been captured can be communicated to a remote device, such that, with the remote device, the captured image, location information, temperature readings, date, time, and other information can be record in at least near-real time” as recited in claim 6.
Further regarding claim 16-20, there is insufficient antecedent basis for the following limitations:
Claim 16 recites the limitation "fish" and “a fish” interchangeably throughout claim 16, and further throughout claims 17-20
Claim 16 recites the limitation “the image-capturing area” in lines 3-4
Claim 16 recites the limitation “the image” in line 8
Claim 16 recites the limitation “the correct species” in line 8. In addition, it is unclear what constitutes “the correct species” 
Claim 18 recites the limitation “the image-capturing element” in line 2
Claim 18 recites the limitation “the correct position” in line 2. In addition, it is unclear what constitutes “the correct position” 
Claim 20 recites the limitation “the power” in line 2
Claim 20 recites the limitation “the device” in line 3
Further regarding claim 20, a person holding ordinary skill in the art would not be able to ascertain what is meant by the recitation, “the step of releasing a weight, when the last image is captured or when the power is nearly exhausted, to allows the device to float to the surface for collection and transmitting a signal to researchers so they will know where to recover the device”.
Further, in claim 6, each of the claim limitations “multi-axis viewing actuation assembly”, “image-capturing element”, and “fish ejector” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
For example, regarding the “multi-axis viewing actuation assembly”, the disclosure is devoid of any structure that performs the function in the claim, and no association between the structure and the function can be found in the specification. Regarding the “image-capturing element”, while the specification mentions a “built-in camera” (paragraphs [025] and [035]), it is unclear whether the image-capturing element is meant to refer to this camera. Regarding the “fish ejector”, the disclosure is devoid of any structure that performs the function in the claim, and no association between the structure and the function can be found in the specification.
Further regarding claims 9 and 10, each of the claim limitations “recording capabilities” (claim 9) and “tagging elements” (claim 10) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, regarding the “recording capabilities”, while the specification mentions a “built-in camera” (paragraphs [025] and [035]), it is unclear whether the recording capabilities is meant to refer to this camera.  Also, regarding the “tagging elements”, the disclosure is devoid of any structure that performs the function in the claim, and no association between the structure and the function can be found in the specification.
Therefore, for at least the reasons described above, claims 6-10, are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Atwater et al. (US 20190340440 A1), hereafter referred to as “Atwater”.
Regarding claim 16, Atwater discloses a method of capturing an image of fish and information related the fish comprising the steps of:
positioning a lure in a fixed location (630, paragraphs [0077], [0105] teaching a lure at a fixed location) to facilitate the swimming of fish through the image-capturing area at such fixed location (paragraphs [0108]-[0109] at least teaching fish swimming to an image-capturing area at the location of the lure); 
detecting fish passing toward the image-capturing area (paragraph [0107] at least teaching detection of fish in the image capturing area); 
redirecting a fish for ejection if such fish is not a member of the correct species (paragraph [0060]); 
scanning a fish identified as members of the species for image-capturing (paragraphs [0004]-[0005] teaching scanning a fish and paragraph [0008] teaching operation based on an identification of a particular fish species); 
capturing the image of a fish of the correct species (paragraphs [0004]-[0005] teaching capturing an image and paragraph [0008] teaching operation based on an identification of a particular fish species); and 
logging the image, along with remotely logged date and time associated with the image (abstract, paragraphs [0029] and [0073] at least). 
Regarding claim 17, Atwater discloses a method of claim 16, and further discloses further comprising the step of tagging fish passing through the image-capturing area (paragraphs [0114], [0073]). 
Regarding claim 18, Atwater discloses a method of claim 16, and further discloses further comprising the step of using a viewing actuation assembly (paragraph [0068] at least teaching 412 rotating in any direction; figs. 1-4) to position the image-capturing element (112, 212, 312, 412, 620) at the correct position to capture the image of the fish (abstract at least; figs. 1-4). 
Regarding claim 19, Atwater discloses a method of claim 16, and further discloses further comprising the step of directing the fish so that it will pass completely through the image-capturing area (paragraph [0060]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater in view of Bolen (US 20190124893 A1).
Regarding claim 6, Atwater teaches a system of capturing the image of fish and other information related the fish (figs. 1-4) comprising: 
a frame (110, 210, 310);
a fish lure (630) physically connected to the frame (paragraph [0077] teaching a lure at a fixed location within the frame); 
a power source physically connected to the frame (paragraph [0035] teaching a power source attached to a device 112 (212, fig. 1), which is attached to 110, fig. 1); 
sensor (paragraphs [0005], [0031], [0062], and [0107] at least) physically connected to the frame (sensors connected to 112/212 (paragraph [0032]-[0033] at least), which is connected to 110; fig 1.) and electronically connected to the power source (paragraph [0035] ; see also paragraph [0136] teaching electronic circuitry); 
multi-axis viewing actuation assembly (paragraph [0068] at least teaching 412 rotating in any direction) physically connected to the frame (paragraphs [0049], [0061] and [0068] at least teaching 212/312/412 physically attached to 310) and electronically connected to the power source (paragraphs [0035], [0136]); 
an image-capturing element (system 112/212/312/412 including an image-capturing element) connected to the multi-axis viewing actuation assembly (paragraph [0010] and figs. 4A-4E at least showing 112/212/312/412 including camera ports) and electronically connected to the power source (paragraphs [0035], [0136]); 
wireless technology (paragraph [0044]) physically connected to the frame and electronically connected to the power source (paragraphs [0035], [0136]); and 
wherein, the fish can be lured into a location proximate to the frame by the fish lure, the sensor can sense the presence of the fish (paragraphs [0108]-[0109] at least), the multi-axis viewing actuation assembly move the image-capturing element in relation to a path through which fish are directed (abstract and paragraph [0068] at least), the image-capturing element can view and capture an image of the fish (abstract at least), and, via the wireless technology, information related to the fish viewed and whose image has been captured can be communicated to a remote device (remote device; paragraph [0043]), such that, with the remote device, the captured image, location information, temperature readings (paragraph [0006]), date, time, and other information can be record in at least near-real time (location/date/time, abstract and paragraph [0100], [0104] at least). 
Atwater is silent regarding a fish ejector physically connected to the frame and electronically connected to the power source; and wherein the fish ejector can, as warranted, facilitate the exiting of the fish from within the frame.
Bolen teaches a system of capturing the image of fish and other information related the fish comprising (abstract at least): 
a fish ejector (paragraphs [0022], [0024]; fig. 1) physically connected to a frame (162 physically connected to 164) and electronically connected to a power source (paragraph [0025] teaching 108 connected to 164); and wherein the fish ejector can, as warranted, facilitate the exiting of the fish from within the frame (paragraphs [0022], [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Atwater to include a fish ejector, as taught by Bolen, physically connected to the frame and electronically connected to the power source; and wherein the fish ejector can, as warranted, facilitate the exiting of the fish from within the frame, in order to keep unwanted species, like invasive species, away from the system as taught by Bolen (paragraph [0022] at least).
Regarding claim 7, Atwater as modified by Bolen teaches the system in claim 6, and Atwater further teaches further comprising data storage (124; paragraphs [0004], [0039], and [0041] at least) connected to the frame (120 includes 124, which is connected to 112 (paragraph [0037]) and electronically connected to the power source (paragraph [0035] via 112), the sensor and the image-capturing element (112 includes sensors and image-capturing element; abstract, paragraph [0032]-[0033] at least). 
Regarding claim 8, Atwater as modified by Bolen teaches the system of claim 6, and Atwater further teaches wherein the image capture of the fish can be communicated to remote device in a form in which the image can combined with information from the remote device and the combined information can be stored locally in a database (paragraph [0016] at least including databases and remote devices, paragraph [0043])). 
Regarding claim 9, Atwater as modified by Bolen teaches the system of claim 6, and Atwater further teaches further comprising recording capabilities (paragraphs [0031], [0061], [0128]) connected to the frame (112/312 may include a recording means, which is connected to 110, paragraphs [0049], [0061] and [0068] at least teaching 212/312/412 physically attached to 110/310) and electronically connected to the power source (112/312/412 includes the recording capability, which includes an electronic connection to a power source, paragraph [0035]) and the wireless technology (paragraph [0045]). 
Regarding claim 10, Atwater as modified by Bolen teaches the system of claim 6, and Atwater further teaches further comprising a tagging element, connected to the frame and electronically connected to the power source, the image capturing element, and the wireless technology (paragraphs [0114] and [0073]-[0088]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater as applied to claim 16 above, and further in view of Zheng et al. (CN 105716663 A), hereafter referred to as “Zheng”.
Regarding claim 20, Atwater teaches a method of claim 16, and Atwater further teaches further comprising the step of transmitting a signal to researchers so they will know where to recover the device (paragraph [0082]), but does not explicitly teach:
releasing a weight, when the last image is captured or when the power is nearly exhausted, to allows the device to float to the surface for collection.
Zheng teaches a method of capturing an image of fish and information related the fish (abstract) comprising the step of releasing a weight (releasing a load-bearing block; page 2, paragraph 6 and page 3, paragraph 8 (#5)), when the last image is captured or when the power is nearly exhausted, to allows the device to float to the surface for collection (page 5, paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Atwater to include the step of releasing a weight, when the last image is captured or when the power is nearly exhausted, to allow the device (allow equipment of Atwater, as best understood by the claimed limitation) to float to the surface for collection, as taught by Zheng, in order to collect equipment that has lost its capabilities.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643